24t




           OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                              JWSTIN

GLmAw~~~
                                                 243




lx @ mb dfng
          fliteoc n
                  mntbtatpay jur a 8,
                                   ou
               dol.&r*wdmtion, lxwpt
the one huadrt14
               of dobte inoux~*Q prior to
far the pqraeixt
the adoptloaof the o~ba&aontisaptoabor S5th,
158S;and for tta eroctiocpof gubliebuil&-
in&a, atmata, eow*r*,watbx  warlu and
               lQproroQontB,
Othf porsrrraont             not to 0x6004
tttoaty-Si+a
           oontb %a tho MO Inandre4 dal-
Ama %
    mluet1 la
           o n,
              ma y
                 a mp a r ,
                          a n&lxoagt
4m i8 fa thlb Gomtitutiaa   othen2lr provided;
aaa the Legi&.sture *O*Jairo author&r0m
lddlt.bmalwmual rd v18lmomtax to bo loviod
aad   80mbtba far the Sur@iornaintonanobof
the publio ram%81 proviQ#t%,   Wmt a mmferi$y
OS the walls106 popbrtJ tax-p@u& Ybtbra OS
the   S:@QOtF
            rati&&at 10 ehOtiO&k tII be hrla
tar that:QUXQOU rhau. rot0 mob tax, pat t0
exaeod ffftew oonta on tha aa~htanUred&~~
iem orlu+~tloaOS the gmgbrty oub dot to
taUtlOU   in WlOh UOUUtf~ &Cd th0 G ~rAatQr*
aaT pao* 100~1law for tImiualntomm* of
            roabs and hl&map,   withoutthe
                 county CoaaLieslon0rs' CcuFts bare no powors OF
duties sxwgt thaw UN&                     en   cdoarly snt forth and do-
flnsd    in ths Qmstitutlon               and 8tatut.w.        Mwixrds County
Y.   J0nnin$#,      33   s.   IfJ. 6ebi    %ooFS   V.   rCcuBoMJl county 875
S. 1. 4781 Xl Pa00 county V. Xlsep,100 S. w. (aa) 343.
             *m3 st~tutw hve ~10~4~ d8rin0a tha
        pmmru prwa~ibod the duti.8, arrEiz,mmcl t&r
        1lab&1**     oi ths aafIlm%soi:iMrs'
                                           court, the
        Iwakua throu$h l&.lt&hthe dltrerwt aountlw
        aiot,and froa *ho88 strtutss  muoG eesm 811
        the authbrit~ rsstrd in th* itountiw~*U
        m.   J?lXiS,WJ,
          Xt has booa *all wtrbliahd that the jarlsdlo-
tion of Cmcdssf4aez+ Oourtis Is llnrltod to strlo%ly
"oounty b u*$ ne***,
                   B a th
                       a e La g f slrhtura no
                                            sl otr tswF                         ity
b e?wl%~s their p sur OFs jtlF%adlstiaa~ dun  Vapor
slo str &i&t
        ie Co ,
              v1%soaaa, 86
                         m.199, 508.
                                   ‘Il.
es&
                 TN8 dop8rtmwt has s&SWtbt                  tlw bwa %eoossmF
                                                          8 wuntlsl  ?or wls
                                                             Be0 opltioa Bo.
                                                          rw   oplnlon %o. 04959

               *construing soatml 9 of Artlols 8 of ths
        Tww     Constitutiooawl es0t1an       7 ef Artlels
        8851, oupra       in aem&notion with all t&r otbsr
        statutes reirtlng to t&o wuers of the ooanty
        ecwarisrf.on~rs~    eaurt and irtthe light of the
        nsaensitg     09 t&s oourf,aetlng    rithia the
        s$&mra cl its powam and autlw eomLirrrrd
        u-$c+n It, it   is OUF 4pfAiW2    t&Et yiblid     build-
        lngs     xoan    ‘rmwasaFy        publie   bulhllnEl;r’     anb
        that 'no~~sa~p UIMe btil.&i~* ZIU*BpUNi
        builainge eased x41 for the mm&iot of atriat-
        l~y'~ountybw1n.r'; . . c
                                                                                          25:




            In acoraanes w&th the oourt ad8i0A8   of t&I*
state,WI havs oana15tsnta~   ma ropoatoaly   rtid that OOU~~J
COdSSl0ner** C4Wt8 ;naynot lr@ly sxpQa6or apqrogriats
OOUntp fund8 f'w purp4sss~utb4rIz~ by the Coastltution
or statutoxyf lew.
          For lxsa12ls~Opinion Nor f&891 ef thI8 a6pkftb-
nant h&l      that
                the CamIssIonasrst   Court of &locat4a
Wunty, Texss,sss withoutautibrlty to sxpond onrntl
funds for the or@ojraaotal life ,~usrds   for Gslveston
Beae.hs0 fnion IOo.O-16698 of this Uspsrtmnt hold &hot
t&0 c4ElJOSiO~OFS'~4UZ't Ot tasFtOlt htUtty,%hKW, WU
WIthoutauthc~rlty to pay the smlury of a &am WsraOlt~
O&don Ea. O-1899 of this d*parttseot    held th6 tbs
CwmalsslonoFs~         Court   of   kpt       ootlat~,    Ta818,      ma   ritb-
4Ut aUthorit         b0   mtpF&d    So\ratr    f’Ull&    fOF   fiF0    >TVtOO*
tlon of port f 001 ot th4 oomty lyiw                     out&h        of the olty
o fSa n
      Anto nio
             8a,th
                d a th
                     t alsunty                          oouf6 a02 oaatme$
riththe  oltyof SanAnEoaio to fu?at* srrcrh   flss pm*
tsotloofox suoh portIaasof the seuaty~ ~4 Opfaion
%O* 0-1001of this do rtasnthsM that ths Caani*si4asm
court oould not legalry make dorrationa to the TW~sroul~Is
wm0i~tlon, fo the amiocur BstioaslW Cram 4r to
my   0tbex    ehwftable        mgadMti@n            maktag     FoqUoSt      f6z
ruoh aaarrtionsrod Oplaloa Bo. 011779helLdingttnt ths
tmunty C~~s~4aas~    Court 4soo.nothero the authority
             al%0 for a 64astIonto the Udt*d Btatr
to pu%ohasoi~8
Oarsmmt   for purposes of a ntlltnryraaavatloa, an4
spinion Ro. 04.860 holUkg ttrrt a aauaty hmiosioaor8~
cclurt is net authorlecrd co make a duratbn of ~S,SOO&O
tawaxdth4 purohaw prtoo 0r a tmot or land t4 be us46
far %mtlous&Ouard Zrnit,aounty relrs tukdothsr prbU0
o414bbretiaa8
            ahers bhs beleaa6 of tha purohaaswiao aail
all subsopueatsrponuo aill be paid by tha 418~.
              opiai4~HO. wit3480f thi0 a0part50nt                          h0ia8   that
m&emon       County,      TOWS,     ban 1t0aU%boritY %0~~8rfiiOiw*a*
nitficounty funbr idth the ~tty ot Pale6tiue an4 the Falcrs-
this lndtP;mu6mtS4h4ol Mstrlot la tha ooastruotloaof a
buildpw      w Moe   a ndsral Msti4m.lYouth AtW~stration
prcjeut.                         * 00py or da opiaioa.
              36.6fi4t~* l-:6trrdth
APPROVEDAPR 2, 1941

                            co"sloclcD
                                  1"
ATTORNEY GENERAL OF TEXAS